In an action for a divorce and ancillary relief, the defendant wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Wood, J.), entered September 11, 1995, as, after a hearing, denied her application to set aside a prenuptial agreement between the parties on the grounds, inter alia, of fraud and overreaching by the husband. Justice Bracken has been substituted for the late Justice Hart {see, 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the defendant wife, as the party challenging the validity of the prenuptial agreement, failed to sustain her burden of proof that the agreement was the product of fraud, overreaching, or other misconduct by the plaintiff husband {see, Domestic Relations Law § 236 [B] [3]; Forsberg v Forsberg, 219 AD2d 615; Panossian v Panossian, 172 AD2d 811; Christian v Christian, 42 NY2d 63; Pierce v Pierce, 71 NY 154; 2 Foster, Freed and Brandes, Law and the Family New York § 8.8 [2d ed]). Accordingly, the agreement was properly held enforceable. Bracken, J. P., Miller, Ritter and Copertino, JJ., concur.